EXHIBIT 10.32
EMPLOYMENT SEPARATION AGREEMENT
     This Employment Separation Agreement (the “Agreement”) is entered into by
and between Helen Greiner (“Ms. Greiner” or the “Executive”) and iRobot
Corporation (“iRobot” or the “Company”) as of October 22, 2008.
     WHEREAS, Ms. Greiner is a founder of iRobot and currently serves as
Chairman of the Board of the Company;
     WHEREAS, Ms. Greiner has indicated her desire to resign from active
employment with the Company to pursue business opportunities in the area of
unmanned aerial vehicles (“UAV”);
     WHEREAS, Ms. Greiner wishes to resign from her employment with the Company
and her position as Chairman of the Board;
     WHEREAS, both Ms. Greiner and iRobot desire that Ms. Greiner continue to
serve as a Director of the Company;
     WHEREAS, Ms. Greiner and iRobot now wish to extinguish all prior agreements
relating to severance pay and benefits including without limitation, the
Executive Agreement dated March 15, 2006 (the “Executive Agreement”) and replace
all such agreements with this Agreement which sets forth the terms and
conditions of the separation of Ms. Greiner’s employment from the Company.
     NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, Ms. Greiner and iRobot agree as follows:
     1. Resignation and Continued Service. Ms. Greiner’s resignation from
employment with iRobot is effective October 24, 2008 (the “Separation Date”). In
addition, Ms. Greiner resigns, effective as of October 24, 2008 as Chairman of
the Board and, except as provided in the following sentence, all other offices
of the Company and any of its subsidiaries that she currently holds. Ms. Greiner
will continue to serve as a non-employee director of the Company.
     2. Payments and Benefits to Executive.

  a.   Separation Pay. Ms. Greiner will receive separation pay from the Company
in the total amount equal to one year’s salary continuation ($330,625), payable
in equal installments bi-weekly on the Company’s regular payroll dates except as
provided below. The Company has determined that Ms. Greiner is a “specified
employee” within the

 



--------------------------------------------------------------------------------



 



      meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the
“Code”). The Company also has determined that the services to be provided by
Ms. Greiner subsequent to the Separation Date, pursuant to Sections 9 and 10
below, will be less than 20% of the average level of services she provided to
the Company during the preceding 36 months. Because the salary continuation
payments will be considered deferred compensation subject to Section 409A of the
Code, such payments shall not be payable until the date that is the earlier of
(i) six months and one day after the Separation Date or (ii) Ms. Greiner’s
death. The first salary continuation installment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.  
  b.   Usual Benefits. Consistent with the Company’s policies, Ms. Greiner will
continue to be eligible for employee benefits through the Separation Date,
including medical and dental benefits and accrual of vacation. No later than the
next regular payroll date following the Separation Date, iRobot shall pay
Ms. Greiner all salary due and owing and any accrued but unused vacation. In
addition, the Company shall reimburse Ms. Greiner for business expenses incurred
on or before the Separation Date, in accordance with the Company’s expense
reimbursement practices. Except as set forth below, Ms. Greiner’s eligibility to
participate in other employee benefits will cease upon the Separation Date.    
c.   Health Benefits Continuation. If Ms. Greiner elects to continue her medical
and dental insurance coverage after the Separation Date under the law known as
COBRA, the Company shall pay a percentage of the medical and dental insurance
premiums for Ms. Greiner and her dependents, equal to the same percentage of
such premiums paid by the Company during Ms. Greiner’s employment, from the
Separation Date until the earlier of: (i) four months from the Separation Date;
(ii) the date Ms. Greiner and her dependents become eligible for health or
dental insurance through another employer; or (iii) the date Ms. Greiner and her
dependents become ineligible for COBRA for any reason (the “Benefits
Continuation Period”). Ms. Greiner agrees to notify the Company promptly upon
becoming eligible for health or dental insurance from another employer or upon
becoming otherwise

2



--------------------------------------------------------------------------------



 



      ineligible for COBRA. If Ms. Greiner elects COBRA continuation coverage,
she may continue coverage for herself and any dependents after the end of the
Benefits Continuation Period at her own expense for the remainder of the COBRA
period, to the extent she and they remain eligible.     d.   Acceleration of
Unvested Stock Options and Restricted Stock. Schedule A hereto sets forth a
summary of certain outstanding stock options and restricted stock awards granted
to Ms. Greiner by the Company pursuant to the Company’s stock option and
incentive plans (“Stock Option Plans”) and the relevant award agreements (“Award
Agreements”). The parties agree that, if Ms. Greiner ceases to serve as a
Director of the Company, they will execute a separate agreement under which all
of Ms. Greiner’s stock options and restricted stock awards listed on Schedule A
will vest upon the date that she ceases to serve as a Director.     e.  
Incentive Pay. Ms. Greiner is currently eligible to receive Incentive Pay for
calendar year 2008 in an amount up to 80% of her annual salary. The amount equal
to 80% of her annual salary is referred to herein as “Full Incentive Pay.” The
parties agree that Ms. Greiner will receive as Incentive Pay for calendar year
2008 a percentage of her salary (pro rated to the Separation Date) that is equal
to the highest percentage of salary paid to any iRobot executive not subject to
a guaranteed bonus for calendar year 2008, provided, however, that if the
Company receives notice from the U.S. Government prior to December 27, 2008 that
the Company has been awarded its bid on the pending XYZ program, Ms. Greiner
will receive no less than Full Incentive Pay for calendar year 2008. The
incentive payment will be made on or before March 15, 2009.     f.   Payment in
Lieu of Matching 401k Contribution. Since Ms. Greiner’s employment will end
prior to December 31, 2008, she will not be eligible for any matching
contributions by the Company for the 2008 Plan Year under the Company’s 401k
Savings Plan. In lieu of such contributions, the Company shall make a lump sum
payment to Ms. Greiner in the amount of $6,900, net of applicable tax
withholdings, on or before March 31, 2009.

3



--------------------------------------------------------------------------------



 



  g.   Tax Treatment. The Company shall undertake to make deductions,
withholdings and tax reports with respect to payments and benefits under this
Agreement to the extent that it reasonably and in good faith determines that it
is required to make such deductions, withholdings and tax reports. Nothing in
this Agreement shall be construed to require the Company to make any payments to
compensate Ms. Greiner for any adverse tax effect associated with any payments
or benefits or for any deduction or withholding from any payment or benefit.

     3. Confidentiality and NonCompetition and NonSolicitation Agreement and No
Corporate Opportunity. Ms. Greiner shall not disclose to any third party any
information which, during her employment, she knew, or reasonably should have
known, is considered by the Company to be confidential and/or proprietary. The
foregoing is in addition to, and not in lieu of, any obligation set forth in the
NonCompetition and NonSolicitation Agreement between Ms. Greiner and iRobot
dated March 15, 2006 (the “NonCompetition and NonSolicitation Agreement”), which
terms and conditions shall remain in full force and effect and are incorporated
herein by reference. The Company acknowledges and agrees that business activity
in the area of UAV would not be a competitive business activity within the
meaning of the Non-Competition and Non-Solicitation Agreement and that
Ms. Greiner may work in the area of UAV without violating her non-competition
obligations under that agreement. The Company further acknowledges that
Ms. Greiner may solicit any and all Government customers of the Company in
connection with any business activity in the area of UAV and releases and waives
any claim under the NonCompetition and NonSolicitation Agreement with respect to
Ms. Greiner’s solicitation of Government customers of the Company in connection
with her work in the area of UAV.
4. General Releases of Claims.

  a.   Ms. Greiner hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company, its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing, in their official and personal capacities
(collectively referred to as the “Company Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Greiner Released Claims”) that, as of the date when Ms.

4



--------------------------------------------------------------------------------



 



      Greiner signs this Agreement, she has, ever had, now claims to have or
ever claimed to have had against any or all of the Company Releasees. This
release includes, without limitation, all Claims: relating to Ms. Greiner’s
separation of employment from the Company; of wrongful discharge; of breach of
contract; of breach of the Executive Agreement; of retaliation or discrimination
under federal, state or local law of the United States (including, without
limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);
under any other federal or state statute; of defamation or other torts; of
violation of public policy; for wages, bonuses, incentive compensation, stock,
stock options, vacation pay or any other compensation or benefits; and for
damages or other remedies of any sort, including without limitation,
compensatory damages, punitive damages, injunctive relief and attorneys’ fees;
provided, however, that this release shall not affect her rights under this
Agreement. Notwithstanding the foregoing, this release will not preclude claims
(a) under the Massachusetts Workers Compensation Act (M. G. L. c. 152); or
(b) to any vested benefits under the Employee Retirement Income Security Act (29
U.S.C. §1001 et seq.) Ms. Greiner represents that she has not assigned to any
third party and has not filed with any agency or court any Claim released by
this Agreement.     b.   The Company hereby releases, acquits and forever
discharges Ms. Greiner from any and all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Company Released
Claims”) that, as of the date when the Company signs this Agreement, it has,
ever had, now claims to have or ever claimed to have had against Ms. Greiner,
except for any claims it may have for breach of fiduciary duty, fraud or any
criminal conduct (the Company is not currently aware of any basis for such
claims). This release shall not affect the rights of the Company under this
Agreement.

     5. Return of Property. Ms. Greiner acknowledges that all documents,
records, apparatus, schematics, layouts, solid models, bills of materials and
other physical property which was furnished to or created by Ms. Greiner in
connection with her employment by the Company remain and will remain the sole
property of the Company. Ms. Greiner will return to the Company all such
property and materials by

5



--------------------------------------------------------------------------------



 



January 31, 2009; provided, however, that Ms. Greiner may retain such materials
as were provided to her or created by her related to her service as a Director,
until such time as she ceases to be a Director, consistent with Company policy
and practice. Notwithstanding the foregoing, Ms. Greiner will be allowed to keep
her current PDA/mobile phone, including portability of mobile phone number, and
her current laptop computer, provided that all Company data has been removed
from the laptop computer (restored to its original purchase condition) by the
Company’s IT department by January 31, 2009, as well as all contact list(s) and
electronic rolodexes. Ms. Greiner may retain her Company e-mail address for as
long as she serves as a non-employee director, provided that she shall not use
the Company’s e-mail system for matters inconsistent with Company policy, as
revised from time-to-time. Ms. Greiner may also retain non-confidential
mementos, provided she identifies them for the Company and the Company approves
in writing.
     6. Future Cooperation. During her employment and thereafter, Ms. Greiner
agrees to cooperate reasonably with the Company and all of its affiliates and
related entities, including its and their outside counsel, in connection with
the contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes Ms. Greiner may have
knowledge or information. Ms. Greiner further agrees to make herself available
at mutually convenient times during and outside of regular business hours as
reasonably deemed necessary by the Company’s counsel. Ms. Greiner agrees to
appear without the necessity of a subpoena and to testify truthfully in any
legal proceeding in which the Company calls her as a witness. The Company shall
reimburse Ms. Greiner for out-of-pocket business expenses incurred directly as
the result of requested future cooperation, in accordance with Company’s expense
reimbursement practices.
     7. Suspension/Termination of Payments. In the event that Ms. Greiner fails
to comply with any of her obligations under this Agreement including but not
limited to the provisions of the Agreement which have been incorporated by
reference, in addition to any other legal or equitable remedies it may have for
such breach, the Company shall have the right to terminate or suspend its
payments or benefits to her or made on her behalf under this Agreement. The
termination or suspension of such payments in the event of such breach by
Ms. Greiner will not affect her continuing obligations under this Agreement.
     8. Indemnification Agreement. The Indemnification Agreement between
Ms. Greiner and iRobot dated November 15, 2005 remains in full force and effect
and is incorporated herein by reference

6



--------------------------------------------------------------------------------



 



     9. Robotics Technology Consortium, Inc. Ms. Greiner will continue to
represent iRobot on the board of the Robotics Technology Consortium, Inc.
(“RTC”) as long as (a) she is a member of the Company’s Board of Directors and
(b) in the judgment of the Company, she performs such representational
responsibilities in a satisfactory manner. If she is unable to obtain
reimbursement from RTC, iRobot will reimburse Ms. Greiner for her reasonable
expenses in connection with her service on the board of the RTC in accordance
with the Company’s expense reimbursement practices so long as she represents the
Company on the RTC board, up to a maximum of $20,000 per year.
     10. Non-Employee Director. Once the Separation Pay has been paid in full
and so long as Ms. Greiner continues to serve as a non-employee director, she
will receive the standard annual compensation paid to non-employee directors
(currently $30,000 per annum). As a non-employee director, Ms. Greiner will be
eligible to receive annual option grants in accordance with the Company’s
policies in effect from time to time.
     11. Legal Representation. This Agreement is a legally binding document and
Ms. Greiner’s signature will commit her to its terms. Ms. Greiner acknowledges
that she has been advised to discuss all aspects of this Agreement with her
attorney, and that she has carefully read and fully understands all of the
provisions of this Agreement and that she is knowingly and voluntarily entering
into this Agreement.
     12. Absence of Reliance. In signing this Agreement, the parties acknowledge
that they are not relying upon any promises or representations made other than
as set forth herein.
     13. Non-Admission. This Agreement shall not in any way be construed as an
admission of any liability or wrongdoing whatsoever by any party hereto. The
parties specifically disclaim any liability or wrongdoing against each other.
     14. Enforceability. If any portion or provision of this Agreement
(including without limitation, any portion or provision of any section of this
Agreement or portions of the Agreement that have been incorporated by reference)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

7



--------------------------------------------------------------------------------



 



     15. Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     16. Jurisdiction. Ms. Greiner and the Company hereby agree that the courts
of the Commonwealth of Massachusetts shall have the exclusive jurisdiction to
consider any matters related to this Agreement, including without limitation any
claim for violation of this Agreement. With respect to any such court action,
Ms. Greiner submits to the jurisdiction of such courts, (ii) consents to service
of process, and (iii) waives any other requirement (whether imposed by statute,
rule of court or otherwise) with respect to personal jurisdiction or venue.
     17. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts without regard to
conflict of laws principles.
     18. Entire Agreement. This Agreement, including all provisions that are
incorporated by reference, the Indemnification Agreement, the Stock Option Plan,
Award Agreements, and the NonCompetition and NonSolicitation Agreement
constitute the entire agreement between Ms. Greiner and iRobot. This Agreement
supersedes any previous agreements between Ms. Greiner and the Company relating
to the subject matter herein including, without limitation, the Executive
Agreement.
     19. Time for Consideration and Effective Date. Ms. Greiner acknowledges and
agrees that she has had the opportunity to consider this Agreement for more than
twenty-one (21) days before signing it and that no modification to this
Agreement had the effect of restarting the 21-day consideration period.
Ms. Greiner acknowledges that her decision to sign this Agreement is voluntary.
She further acknowledges that she has seven days from the date of execution to
revoke this Agreement by written notice to the undersigned. For such revocation
to be effective, it must be delivered so that it is received by the undersigned
at or before the expiration of the seven (7) day revocation period. This
Agreement shall not become effective or enforceable during the revocation
period. This Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date”).
     20. Attorneys’ Fees. Each party shall bear its or her own costs and
attorneys’ fees in connection with the negotiation and drafting of this
Agreement.

8



--------------------------------------------------------------------------------



 



     21. No Transfer. Ms. Greiner represents that she has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim against any of the Company Releasees or any portion thereof or interest
therein.
     22. Binding Nature of Agreement. This Agreement shall be binding upon each
of the parties and upon the heirs, administrators, executors, successors and
assigns of each of them to the extent applicable, and shall inure to the benefit
of each party and to the heirs, administrators, representatives, executors,
successors and assigns of each of them to the extent applicable.
     23. Modification of Agreement. This Agreement may be amended, revoked,
changed or modified only upon a written agreement executed by both parties. No
waiver of any provision of this Agreement will be valid unless it is in writing
and signed by the party against whom such waiver is charged.
     24. Counterparts. This Agreement may be executed in counterparts, and each
such counterpart, when executed, shall have the efficacy of a signed or sealed
original.
     25. Definition. For purposes of this Agreement, the term “Company” shall
include the Company and its affiliated and related entities, and its and their
respective predecessors, successors and assigns.

              /s/ Helen Greiner   10/22/2008               Helen Greiner   Date
   
 
            iRobot Corporation        
 
           
By:
  /s/ Glen D. Weinstein
 
  10/22/2008
 
   
 
  Name: Glen D. Weinstein   Date    
 
  Title: SVP & General Counsel        

9



--------------------------------------------------------------------------------



 



Schedule A
Stock Options

                              Number of             Number of   Unexercised    
Date of Option       Unexercised   Options Vested   Name of Stock Grant  
Exercise Price   Options   as of 10/22/08   Plan
5/27/2007
  $16.03   21,333   6,667   2005 Stock Option and Incentive Plan

Restricted Stock and Restricted Stock Units (RSU)

              Date of Restricted   Number of   Number of Restricted     Stock or
RSU   Restricted Shares or   Shares or RSUs Vested     Grant   RSUs   as of
10/22/08   Name of Stock Plan
5/25/2007
  5,333   1,334   2005 Stock Option and Incentive Plan
 
           
3/28/2008
  8,800   0   2005 Stock Option and Incentive Plan

10